Citation Nr: 0818702	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection  for hearing loss.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for a sleep disorder, 
to include as associated with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO that, in 
pertinent part, denied the veteran's claims.  The veteran 
filed a timely appeal of these issues to the Board.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while serving on active duty.  

2.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the veteran's active 
service is not shown.  

3.  The veteran currently is not shown to have residuals of a 
head injury or anxiety that can be causally linked to any 
event or incident of his period of active service.

4.  The veteran's diagnosed sleep apnea is not shown to be 
causally linked to any event or incident of his period of 
active service.



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  The veteran does not have residuals of a head injury or 
anxiety due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  

3.  The veteran does not have a sleep disorder, to include as 
associated with PTSD, due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2003, May and June 2005, and 
March 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims for 
service connection, including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded, Dingess v. Nicholson, 19 Vet. App. 473 (2006), as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was also informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and was advised of the basic law and regulations governing 
the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the November 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's September 1954 
separation examination, post-service medical treatment 
reports, and statements submitted by and on behalf of the 
veteran and his representative in support of his claims.  
Here, the Board notes that the veteran's service records 
could not be obtained from the National Personnel Records 
Center (NPRC), as they were likely destroyed in a 1973 fire 
at that facility.  The veteran's claims file indicates that 
the RO engaged in diligent efforts to obtain additional 
service records, but this proved to be futile.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's service records 
could not be obtained from the National Personnel Records 
Center (NPRC), as they were likely destroyed in a 1973 fire 
at that facility.  The veteran's claims file indicates that 
the RO engaged in diligent efforts to obtain additional 
service records, but this proved to be futile.  In this case, 
the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  




A.  PTSD.

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the veteran reports experiencing stressful 
events when he was serving in the Korean Conflict.  The 
veteran's stressors include being injured (to include a 
broken nose) and hospitalized as a result of a truck accident 
in July 1953, reporting that a friend of his was shot in 
service, being involved in a June 1953 incident where he was 
injured by a hand grenade, experiences as a combat medic, 
witnessing numerous dead bodies after a battle, and 
performing graves registration duty.  

A careful review of the DD Form 214 shows that the veteran 
received the Korean Service Medal with one Bronze Service 
Star, United Nations Service Medal, National Defense Service 
Medal, ROK Presidential Unit Citation, and Good Conduct 
Medal.  The veteran's DD 214 indicates that the veteran's 
most significant duty assignment was KMAG 8039th AU  APO 102.  
The veteran also indicated that he served with the GRP/3rd 
Rock Division and that he was hospitalized with the 46th MASH 
hospital after the truck accident in July 1953.  There is no 
indication in the record that the veteran engaged in combat 
with the enemy during service or was awarded any combat-
related citations or decorations.  
.
Based on information provided by the veteran, the RO 
requested verification of the stated stressors from the NPRC.  
The National Personnel Records Center responded, indicating 
that no search was possible based on unit information 
provided by the veteran.  The National Personnel Records 
Center later responded by indicating that a morning reported 
dated October 23, 1953 was forwarded and reported that there 
were no morning reports for such unit from 5-1-1953 to 8-1-
1953.  A third response from the National Personnel Records 
Center indicated that the 8039th KMAG did not become a unit 
until 10-23-1953, that the National Personnel Records Center 
index for retired records does not show a listing for  3 Rock 
Div, and also noted that a search of 46th MASH hospital found 
no records.  The report of the veteran's separation, DD-214, 
includes a "space" for wounds received as a result of 
action against enemy forces; this space contains no entry.

The veteran's claims file also contains a July 2006 letter 
from the National Personnel Records Center that indicates 
that the veteran's military medical record was not in their 
files.  The letter indicated that, if the veteran's records 
were at their facility in July 1973, they may have been 
destroyed in the fire at the facility on that date.  The 
letter discussed alternative sources that may show date of 
hospitalization or treatment, but indicated that these 
records rarely show diagnosis or treatment.  Sick reports 
were noted to show whether an individual was treated and 
returned to duty, but also indicated that these reports were 
discontinued in March 1953.  The National Personnel Records 
Center did, however, indicate that morning reports may be 
available.  The National Personnel Records Center reported 
that they researched the morning reports for 8039th KMAG and 
noted that it did not become a unit until October 23, 1953.  
A search of the 46th MASH hospital was done with negative 
results.  The morning reports for the GRP/3rd Rock Division 
of 8039th from June July and August 1953 showed nasal 
congestion/ nose surgery/ sinus problem.  

In January 2007, the RO made a formal finding of lack of 
information required to corroborate stressors associated with 
the veteran's claim of entitlement to service connection for 
PTSD.  The RO listed each stressor as indicated by the 
veteran and the steps taken to verify each stressor or 
whether verification was not possible.  Here, the Board also 
notes that the veteran's September 1954 separation medical 
examination, indicated that the veteran was normal in all 
respects, with the exception of defective vision.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has been diagnosed with PTSD, the 
evidence contained in the veteran's claims file cannot serve 
to corroborate the claimed in-service stressors.  There is no 
medical evidence in the veteran's claims file tending to 
confirm his stressors and the National Personnel Records 
Center responses indicate that either there are no records 
for the veteran's stated unit at the time the alleged 
stressor was reported to have happened, or the information 
provided was insufficient to conduct a meaningful search of 
military records.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressors occurred, service connection for PTSD must be 
denied.  

B.  Residuals of a head injury, anxiety, and a sleep 
disorder.

Here, the veteran seeks compensation benefits for residuals 
of a head injury, anxiety, and a sleep disorder.  

In this case, however, a review of the medical records 
contained in the veteran's claims file does not reveal a 
diagnosis of anxiety.  In addition, there is likewise no 
indication that the veteran injured his head in service or 
that he has residuals of any such injury.  Without a current 
diagnosis, a claim of service connection for these conditions 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Next, the Board notes that the veteran has been diagnosed 
with hypersomnia with sleep apnea.  There is, however, no 
indication from the veteran's medical records that this 
condition is in any way related to his service.  In addition, 
the Board notes that the veteran's separation medical 
examination dated in September 1954 indicated that at service 
separation, the veteran was normal in all respects.  While 
the veteran contends that his sleep disorder is related to 
his PTSD, as noted above, the evidence contained in the 
veteran's claims file does not support a finding that the 
veteran's diagnosed PTSD is related to a verified in-service 
stressor.  

Based on the foregoing, the Board finds that the claims of 
service connection for residuals of a head injury, anxiety, 
and a sleep disorder, to include sleep apnea, must be denied.  
Here, the Board notes that the veteran's medical records do 
not indicate that the veteran sustained a head injury in 
service, nor do the records indicate diagnosed residuals of a 
head in jury or a diagnosis of anxiety.  In addition, while 
the veteran has been diagnosed with sleep apnea, there is no 
indication in the record that this condition is related to 
his active service or a service-connected disability.  In 
this regard, the Board notes that, as a lay person, the 
veteran and his spouse, while competent to note symptoms, are 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Here, it is noted that the veteran has not been afforded a VA 
examination in order to address whether the veteran has these 
disabilities and, if so, whether they are related to his 
service.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record does not indicate that the veteran 
suffers from anxiety or residuals of a head injury, but does 
indicate a diagnosis of sleep apnea.  There is, however, no 
medical evidence indicating that the diagnosed sleep apnea is 
related to the veteran's active duty service or a service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA examination of the veteran is not 
necessary in this case.  

In sum, the medical evidence is against a finding that the 
veteran has residuals of a head injury, anxiety, and a sleep 
disorder, to include sleep apnea, that are related to or had 
their onset in service.  Service connection for these 
conditions must therefore be denied.  

ORDER

1.  Service connection for claimed PTSD is denied.  

2.  Service connection for residuals of a head injury is 
denied.

3.  Service connection for anxiety is denied.

4.  Service connection for a sleep disorder, to include as 
associated with PTSD, is denied.




REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the veteran's 
hearing loss claim. 

In this case, the Board finds that the veteran should be 
afforded VA examination in connection with his hearing loss 
claim.  38 U.S.C.A. § 5103A (d).  A preliminary review of the 
veteran's claims folder reveals the veteran suffers from 
hearing loss and has been issued hearing aids.  In addition, 
the veteran's medical records indicate that he was exposed to 
traumatic noise in service, to include an explosion in 
service resulting in severe ringing in his ears.  The veteran 
was also noted to have been exposed to other military noise 
(cannons and guns) as well as noise exposure after service, 
to include 40 years working around factory machinery.  The 
veteran's separation examination dated in September 1954 
included only whisper test results noted to be 15/15 in each 
ear.

The determination of whether a veteran has a ratable hearing 
loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss will be 
considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met; a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The evidence of record indicates that the veteran may have 
been exposed to acoustic trauma in service.  However, no 
actual audiometric testing results have been provided by VA 
and no clinical opinion as to whether the current hearing 
loss is etiologically linked to the veteran's in-service 
noise exposure has been rendered.

Ongoing VA medical records dated after November 2007 
pertinent to the issues should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment notes 
of the veteran from the Durham VA Medical 
Center dated from November 2007 to the 
present, if any.  All efforts to obtain 
these records should be clearly 
documented in the claims file.   

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service as opposed to some 
other cause or causes.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
should provide complete rationale for all 
conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

3.  After the completion of any indicated 
additional development, the AOJ should 
re-adjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
provided an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


